 



CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
the 17th day of December, 2012 by and between Antibes International Corp.. with
its principal place of business at Antibes International Corp., Suite 404, The
Matalon, Coney Drive,Belize City, Belize   (the “Consultant”), and Bullfrog Gold
Corp., (the “Client), with its principal place of business at 897 Quail Run
Drive, Grand Junction, Colorado 81505.

 

WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations; and

WHEREAS, the Client is a public company, and deems it to be in its best interest
to retain Consultant to render to the Client such services as described below;
and

WHEREAS, Consultant is ready, willing and able to render such consulting and
advisory services to Client.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1.Consulting Services. The client hereby retains the Consultant as an
independent consultant to the Client and the Consultant hereby accepts and
agrees to such retention. The services provided by the Consultant are:

 

(a)Product Description: Operate an intense marketing campaign that will include
investor brochures, DVD’s, social media, online advertising and road shows that
highlight Client’s company to new investors. These marketing efforts will
feature dynamic content that include: any content supplied by the Client,
interviews and multi-media material, research reports, filings, press releases,
stock quotes, charts, web links and other information as determined by the
Client and Consultant.

 

(b)Package Includes:

 

 

a.Content aggregation/editing

b.Editorial

c.Package development

d.Copywriting, replication and printing, shipping and delivery to distribution
point

e.All pre and post production labor

f.Server and data usage

 



 
 

 

It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws. The
services of Consultant shall not be exclusive nor shall Consultant be required
to render any specific number of hours or assign specific personnel to the
Client or its projects.

 

2.Independent Contractor. The Consultant agrees to perform its consulting duties
hereto as an independent contractor. Nothing contained herein shall be
considered to as creating an employer-employee relationship between the parties
to this Agreement. The Client shall not make social security, worker’s
compensation or unemployment insurance payments on behalf of Consultant. The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered or to be rendered by
Consultant.

 

Rather, Consultant shall conduct its operations and provide its services in a
professional manner and in accordance with good industry practice. Consultant
will use its best efforts and does not promise results.

 

 

3.Time, Place and Manner of Performance. The Consultant shall be available for
advice and counsel to the officers and directors of the Client as such
reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined at the sole discretion of the Consultant.

 

4.Compensation. In providing the foregoing services, Consultant shall be
responsible for all costs incurred. Client shall pay Consultant for its services
hereunder as follows:

 

Client shall pay $500,000 U.S. (the “Initial Payment”) upon execution of this
Agreement by bank wire transfer pursuant to the wire transfer instructions set
forth on Annex A attached hereto (the “Wire Transfer Instructions”). The parties
hereto acknowledge that client is conducting one of more closings in connection
with a private placement of its equity securities (the “Private Placement”).
Pursuant to Section 2(f) of that certain subscription agreement entered into
between the Client and the investors in the Private Placement (the “Subscription
Agreement”) and Section 2.16 of the related escrow agreement (the “Escrow
Agreement”), up to $1.0 million of gross proceeds from the Private Placement has
been allocated to pay for Consultant‘s services hereunder. Client agrees that
consistent with Section 2(f) of the Subscription Agreement and Section 2.16 of
the Escrow Agreement money shall be disbursed from the escrow to Consultant by
bank wire transfer pursuant to the Wire Transfer Instructions upon each
subsequent Closing (as defined in the Subscription Agreement) of the Private
Placement up to an aggregate amount of $1.0 million (including the Initial
Payment). Consultant acknowledges that Client shall not be liable for the
payment of any amount other than the Initial Payment if additional funds beyond
the Initial Payment are not raised in the Private Placement.

 



 
 

 

5.Consultant’s Representation. Consultant (on its own behalf and on behalf of
any and all related parties, affiliates, owners, members, employees, officers,
and directors) agrees it (and such persons) will comply with all laws, rules and
regulations related to the activities on behalf of the Client contemplated
pursuant to this Agreement. Consultant shall provide a prominent notice on all
newsletters and websites/webcasts/interview materials and other communications
with investors or prospective investors in which Consultant may be reasonably
deemed to be giving advice or making a recommendation that Consultant has been
compensated for its services and, if applicable, received stock of the Client
(directly or indirectly) specifically referencing Client by name and the number
of shares received (directly or indirectly) and will profit from its promotional
activities for Client, including the number of shares and whether it has or will
be making sales during any period. Consultant agrees that it will not conceal at
any time if it will, directly or indirectly, be selling shares while promoting
the stock and recommending that investors purchase the stock of Client.
Consultant covenants and agrees that it will at all times engage in acts,
practices and courses of business that comply with Section 17(a) and (b) of the
Securities Act of 1933, as amended, as well as Section 10(b) of the Securities
Exchange Act of 1934, as amended, and has adopted policies and procedures
adequate to assure all of Consultant’s personnel are aware of the limitation on
their activities, and the disclosure obligations, imposed by such laws and the
rules and regulations promulgated thereunder. Consultant is aware that the
federal securities laws restrict trading in the Client securities while in
possession of material non-public information concerning the Client as well as
the Requirements of Regulation FD that prohibit communications of material non
public information, and the requirements thereof in the event of an
unintentional or inadvertent non public disclosure. Consultant agrees to
immediately inform Client in the event that an actual or potential Regulation FD
disclosure has occurred and assist counsel in the method by which corrective
steps should be taken. Consultant acknowledges that with respect to any Client
securities now or at any time hereafter beneficially owned by Consultant or any
of its affiliates, that it will refrain from trading in the Client’s securities
while he or any such affiliate is in possession of material non-public
information concerning the Client, its financial condition, or its business and
affairs or prospects.

 

6. Termination.

 

(a) Consultant’s relationship with the Client hereunder may be terminated for
any reason whatsoever, with or without cause, at any time, by Client, upon three
(3) days written prior notice.

 

(b) This Agreement may be terminated by either party upon giving written notice

to the other party if the other party is in default hereunder and such default
is not cured within fifteen (15) days of receipt of written notice of such
default.

 

(c) Consultant and Client shall have the right and discretion to terminate this
Agreement should the other party in performing their duties hereunder, violate
any law, ordinance, permit or regulation of any governmental entity, except for
violations which either singularly or in the aggregate do not have of will not
have a material adverse effect on the operations of the Client.

 



 
 

 

(d) In the event of any termination hereunder all funds due to or paid to the
Consultant through the date of termination shall be fully earned and
non-refundable and the parties shall have no further responsibilities to each
other except that the Client shall be responsible to make any and all payments
if any, due to the Consultant through the date of the termination and the
Consultant shall be responsible to comply with the provisions of Section 8
hereof.

 

7.Confidentiality. The Consultant recognizes and acknowledges that it has and
will have access to certain confidential information of the Client and its
affiliates that are valuable, special and unique assets and property of the
Client and such affiliates. The Consultant will not, during the term of this
Agreement, disclose, without the prior written consent or authorization of the
Client, any of such information to any person, for any reason or purpose
whatsoever. In this regard, the Client agrees that such authorization or consent
to disclose may be conditioned upon the disclosure being made pursuant to a
secrecy agreement, protective order, provision of statute, rule, regulation or
procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process.

 

8.Indemnification. The Client shall protect, defend, indemnify and hold
Consultant and its assigns and attorneys, accountants, employees, officers and
director harmless from and against all losses, liabilities, damages, judgments,
claims, counterclaims, demands, actions, proceedings, costs and expenses
(including reasonable attorneys’ fees) of every kind and character resulting
from, relating to or arising our of (a) the inaccuracy, non-fulfillment or
breach of any representation, warranty, covenant or agreement made by the Client
herein, or (b) negligent or willful misconduct, occurring during the term
thereof with respect to any of the decisions made by the Client (c) a violation
of state or federal securities laws, other than in the event of the Consultant’s
gross negligence or willful misconduct.

 

The Consultant shall protect, defend, indemnify and hold Client and its assigns
and attorneys, accountants, employees, officers and director harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorneys’ fees) of every kind and character resulting from, relating to or
arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Consultant herein,
or (b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Consultant (c) a violation of state
or federal securities laws.

 

9.Work Product. It is agreed that all information and materials produced for the
Client shall be deemed “work made for hire” and the property of the Client.

 



 
 

 

10.Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered or sent by registered or
certified mail, or by Federal Express or other recognized overnight courier to
the principal office of each party set forth above.

 

11.Waiver of Breach. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.

 

11.Assignment. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client.

 

12.Applicable Law. It is the intention of the parties hereto that this Agreement
and the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
New York and that in any action, special proceeding or other proceedings that
may be brought arising out of, in connection with or by reason of this
Agreement, the law of the State of New York shall be applicable and shall govern
to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.

 

13.Severability. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid by any competent court,
the Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.

 

14.Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.

 

15.Waiver and Modification. Any waiver, alteration, or modification of any of
the provisions of this Agreement shall be valid only if made in writing and
signed by the parties hereto. Each party hereto, may waive any of its rights
hereunder without affecting a waiver with respect to any subsequent occurrences
or transactions hereof.

 

16.Binding Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The arbitration shall be
conducted in New York County, New York.

 

17.Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

 



 
 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

CONSULTANT:

Antibes International Corp.

By: ____/s/Robert Bandfield__________________                   DATE: December
17, 2012

IPC Corporate Services LLC

Director, Robert Bandfield



 

CLIENT:

Bullfrog Gold Corp.

By: ____/s/ Dave Beling__________________                         DATE: December
17, 2012

Dave Beling, President

 



 